Illinois Official Reports

                                          Appellate Court



                             People v. Raymer, 2015 IL App (5th) 130255



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                      DEAN R. RAYMER, Defendant-Appellee.


District & No.               Fifth District
                             Docket No. 5-13-0255


Filed                        February 25, 2015


Held                         Where defendant was held in simultaneous custody on three charges
(Note: This syllabus         when the State elected to prosecute one charge but it then failed to
constitutes no part of the   bring that case, or any other pending case, to trial within 120 days
opinion of the court but     from the date defendant was placed in custody, the trial court
has been prepared by the     ultimately properly dismissed all of the pending cases, since under
Reporter of Decisions        section 103-5(e) of the Code of Criminal Procedure, it is the
for the convenience of       commencement of trial, or an adjudication of guilt after waiver of a
the reader.)                 trial, on at least one of the pending charges, and not the mere election
                             of which charge will be tried first, that provides the additional time to
                             try the unelected charges; therefore, the statute provides for the tolling
                             of the speedy-trial clock and the additional time so long as the State
                             proceeds to trial or obtains an adjudication of guilt on one of the
                             charges within the initial 120-day period.




Decision Under               Appeal from the Circuit Court of Saline County, Nos. 12-CF-279,
Review                       12-CF-320; the Hon. Walden E. Morris, Judge, presiding.




Judgment                     Affirmed.
     Counsel on               Michael Henshaw, State’s Attorney, of Harrisburg (Patrick Delfino,
     Appeal                   Stephen E. Norris, and Patrick D. Daly, all of State’s Attorneys
                              Appellate Prosecutor’s Office, of counsel), for the People.

                              Michael J. Pelletier, Ellen J. Curry, and Lawrence J. O’Neill, all of
                              State Appellate Defender’s Office, of Mt. Vernon, for appellee.




     Panel                    PRESIDING JUSTICE CATES delivered the judgment of the court,
                              with opinion.
                              Justices Goldenhersh and Chapman concurred in the judgment and
                              opinion.




                                               OPINION


¶1         The defendant, Dean Raymer, was charged with three separate felonies, driving while
       license revoked, unlawful use of a credit card, and escape, and he was held in simultaneous
       custody in all three cases. The State elected to prosecute the driving-on-revoked charge first,
       but then failed to bring that case, or any other pending case, to trial within 120 days from the
       date the defendant was placed in custody. The defendant moved to dismiss all three cases on
       the ground that the State violated his statutory right to a speedy trial under section 103-5 of
       the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/103-5 (West 2010)). The State
       confessed the defendant’s motion to dismiss the driving-on-revoked case, and that case was
       dismissed with prejudice. The State objected to the dismissal of the remaining cases. After
       considering the arguments of counsel, the trial court dismissed the unlawful use of a credit
       card and escape cases with prejudice. On appeal, the State contends that the trial court erred
       as a matter of law in dismissing the unlawful use of credit card and escape charges because
       the speedy-trial clock was tolled under section 103-5(e) of the Code (725 ILCS 5/103-5(e)
       (West 2010)), upon the State’s election to try the driving-on-revoked charge first. We affirm.
¶2         The procedural facts are not disputed. In August 2012, the State filed two separate felony
       cases against the defendant in the circuit court of Saline County. The defendant was charged
       with driving while license revoked (enhanced sentence) in No. 12-CF-272 and unlawful use
       of credit card in No. 12-CF-279. Arrest warrants were issued in each case, and the defendant
       was taken into custody on August 29, 2012.
¶3         On September 17, 2012, the Saline County circuit court granted the defendant’s request
       for a 48-hour furlough. When the defendant did not return from the furlough on September
       19, 2012, as ordered, he was charged with two counts of escape in No. 12-CF-320. The
       defendant eventually surrendered to authorities in Carmi, Illinois, on November 4, 2012. He



                                                  -2-
     was transported to Saline County on November 6, 2012, and he was held in custody in all
     three cases.
¶4       Initially, all of the defendant’s cases were set for trial on February 20, 2013. During a
     pretrial hearing on December 20, 2012, the State announced that it intended to try the escape
     case first. Then, during the final pretrial conference on February 8, 2013, the State announced
     that it had decided to try the driving-on-revoked case first. The defendant did not object to
     the change of election. He stated that he was ready for trial. The driving-on-revoked case was
     set for trial on February 20, 2013, but it was not tried on that date. The court file in the
     driving-on-revoked case is not included in the record on appeal, and we have not been
     provided with an explanation as to why that case was not tried as scheduled.
¶5       On March 20, 2013, the defendant filed a motion to dismiss in each pending case. The
     defendant noted that he had been held in simultaneous, continuous custody in all three cases
     since his arrest on November 6, 2012, and that the State had not brought him to trial on any
     one of those cases within 120 days of his custody date. The defendant claimed that his
     statutory right to a speedy trial was violated in each case. The defendant’s motions were
     called for hearing on March 27, 2013. During the hearing, the State confessed the
     defendant’s motion as to the driving-on-revoked case and moved to voluntarily dismiss it
     with prejudice. The State challenged the defendant’s motions to dismiss the unlawful use of
     credit card and escape cases. The State argued that the order of dismissal of the
     driving-on-revoked case constituted a judgment, and that it had 160 days from the entry of
     that judgment in which to try the defendant’s remaining cases under section 103-5(e) of the
     Code. The trial court dismissed the driving-on-revoked case with prejudice and took the
     remaining motions under advisement.
¶6       On May 8, 2013, the trial court entered orders dismissing the unlawful use of credit card
     case and the escape case with prejudice. The court found that the State did not bring the
     defendant to trial on the elected charge or any one of the unelected charges within 120 days
     of the defendant’s custody date and thereby violated his right to a speedy trial.
¶7       On appeal, the State contends that the trial court erred as a matter of law in dismissing the
     unlawful use of credit card and escape cases based on speedy-trial violations. The State
     claims that under section 103-5(e) of the Code, the speedy-trial clock was stayed on the
     unlawful use of credit card charge and the escape charge upon its election to try the
     driving-on-revoked case first, and that the clock remained frozen through the period that the
     defendant’s motions to dismiss were under submission. Based on the State’s calculations, the
     120-day speedy-trial period had not expired on either case as of the date the court dismissed
     them.
¶8       The defendant initially contends that the State waived this issue because it did not make
     the same arguments in the trial court. We do not agree. Although the supporting arguments
     made by the State on appeal differ from those made in the trial court, the general issues
     regarding the construction and application of section 103-5(e) were raised in and decided by
     the trial court. After reviewing the record, we find that the issue has been preserved for
     review.
¶9       The issue on appeal involves the interpretation of subsection (e) of section 103-5 of the
     Code, commonly called the “speedy-trial statute.” The construction of a statute is a question
     of law that is reviewed de novo. People v. Hunter, 2013 IL 114100, ¶ 12, 986 N.E.2d 1185;
     People v. Campa, 217 Ill. 2d 243, 252, 840 N.E.2d 1157, 1164 (2005). The primary objective

                                                 -3-
       in construing a statute is to ascertain and give effect to the legislative intent. Hunter, 2013 IL
114100, ¶ 13, 986 N.E.2d 1185. The most reliable indicator of legislative intent is the
       language in the statute, and the statutory language is accorded its plain and ordinary meaning.
       Campa, 217 Ill. 2d at 252, 840 N.E.2d at 1164. A court may also consider the underlying
       purposes for the law, the problems to be remedied, and the consequences of construing a
       statute one way or another. Hunter, 2013 IL 114100, ¶ 13, 986 N.E.2d 1185. In construing a
       statute, a court presumes that the legislature did not intend to create an absurd, inconvenient,
       or unjust result. Hunter, 2013 IL 114100, ¶ 13, 986 N.E.2d 1185. The speedy-trial statute is
       to be liberally construed so as to give effect to the constitutional right to a speedy trial.
       Campa, 217 Ill. 2d at 252, 840 N.E.2d at 1163.
¶ 10        A criminal defendant has both a constitutional right (U.S. Const., amends. VI, XIV; Ill.
       Const. 1970, art. I, § 8) and a statutory right (725 ILCS 5/103-5 (West 2010)) to a speedy
       trial. In this case, the defendant claimed that his statutory right to a speedy trial was violated.
¶ 11        The speedy-trial statute sets out specific time periods within which a criminal defendant
       must be brought to trial. 725 ILCS 5/103-5 (West 2010). Section 103-5(a) of the speedy-trial
       statute provides that a defendant in custody in Illinois for an alleged offense shall be tried
       within 120 days from the date he was taken into custody unless a delay is occasioned by the
       defendant or is the result of other circumstances specified in this section. 725 ILCS
       5/103-5(a) (West 2010). Section 103-5(b) provides that a defendant who has been released on
       bail shall be tried within 160 days from the date he files a written demand for trial. 725 ILCS
       5/103-5(b) (West 2010). Under section 103-5(d), a defendant who is not tried in accordance
       with the time periods set out in subsections (a) and (b) shall be discharged from custody or
       released from the obligations of his bail or recognizance. 725 ILCS 5/103-5(d) (West 2010).
¶ 12        Section 103-5(e) of the speedy-trial statute addresses situations in which a defendant is in
       simultaneous custody on unrelated charges. 725 ILCS 5/103-5(e) (West 2010). Section
       103-5(e) provides as follows:
                “If a person is simultaneously in custody upon more than one charge pending against
                him in the same county, or simultaneously demands trial upon more than one charge
                pending against him in the same county, he shall be tried, or adjudged guilty after
                waiver of trial, upon at least one such charge before expiration relative to any of such
                pending charges of the period prescribed by subsections (a) and (b) of this Section.
                Such person shall be tried upon all of the remaining charges thus pending within 160
                days from the date on which judgment relative to the first charge thus prosecuted is
                rendered *** or, if such trial upon such first charge is terminated without judgment
                and there is no subsequent trial of, or adjudication of guilt after waiver of trial of,
                such first charge within a reasonable time, the person shall be tried upon all of the
                remaining charges thus pending within 160 days from the date on which such trial is
                terminated; if either such period of 160 days expires without the commencement of
                trial of, or adjudication of guilt after waiver of trial of, any of such remaining charges
                thus pending, such charge or charges shall be dismissed and barred for want of
                prosecution unless delay is occasioned by the defendant ***.” 725 ILCS 5/103-5(e)
                (West 2010).
¶ 13        Section 103-5(e) is applicable in this case because the defendant was in simultaneous
       custody on three separate cases. Under the State’s interpretation of section 103-5(e), the
       speedy-trial clock is tolled upon its election of which charge to try first. We do not agree.

                                                    -4-
       Section 103-5(e) requires the State to try the defendant, or obtain an adjudication of guilt
       after waiver of a trial, on at least one of the pending charges within 120 days from the date he
       was taken into custody. If the defendant is tried or adjudged guilty on one of the pending
       charges in a timely manner, section 103-5(e) accords the State an additional 160 days from
       the date judgment is entered on the first charge to try the remaining charges. 725 ILCS
       5/103-5(e) (West 2010). The legislative intent behind section 103-5(e) is to preserve a
       defendant’s right to a speedy trial while also mitigating the State’s burden of preparing more
       than one charge for trial. People v. Kliner, 185 Ill. 2d 81, 123, 705 N.E.2d 850, 873 (1998);
       People v. Cavitt, 246 Ill. App. 3d 514, 520, 616 N.E.2d 666, 670 (1993). After considering
       the statutory language and the legislative intent, we conclude that it is the commencement of
       the trial, or an adjudication of guilt after waiver of a trial, on at least one of the pending
       charges, and not the mere election of which charge will be tried first, that provides the
       additional time to try the unelected charges. Thus, section 103-5(e) provides for the tolling of
       the speedy-trial clock and the additional time as long as the State proceeds to trial or obtains
       an adjudication of guilt on one of the charges within the initial 120-day period. See generally
       People v. Quigley, 183 Ill. 2d 1, 14-15, 697 N.E.2d 735, 741-42 (1998). This interpretation
       satisfies the legislative intent and purposes of this section and the speedy-trial statute.
¶ 14        In this case, the defendant was neither tried nor adjudged guilty after waiver of a trial on
       the elected case, driving on revoked, or any of the other pending cases, within 120 days of his
       custody date. The State has offered no reason why the elected charge was not tried within the
       initial 120-day period, and there is no reason apparent from the record. Because the State
       failed to clear the first statutory hurdle, the speedy-trial clock was not tolled on any of the
       unelected charges. The State cannot obtain more time to try the unelected charges by virtue
       of its own failure to bring the elected charge to trial within the requisite time. Quigley, 183
Ill. 2d at 14-15, 697 N.E.2d at 741-42. Otherwise, the State would be permitted to derive
       unjust benefits from strategic violations of section 103-5(e). We do not believe the legislature
       could have intended such a result.
¶ 15        In this case, the State failed to bring a defendant to trial, or obtain an adjudication of
       guilt, on at least one of the pending charges within 120 days of his custody date. The trial
       court did not err in finding that the defendant’s statutory right to a speedy trial was violated.
¶ 16        Accordingly, the orders of the circuit court, dismissing the charges in Nos. 12-CF-279
       and 12-CF-320 with prejudice, are affirmed.

¶ 17      Affirmed.




                                                   -5-